DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 12/15/2020 are acknowledged.
Claims 1, 5-8, 10-11, 19-22, 27, 30-31 and 39 are pending. 

Claims 30-31 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement in the reply filed on 07/02/2020.  

Claims 1, 5-8, 10-11, 19-22, 27 and 39 are presently under consideration.


3. Claim 11 is objected to because of an apparent typographical error in the last subclause “anti-PD-1 antibodies that block both the interaction between PD-1 and PD-L1 and the interaction between PD-L1 and PD-L2,” where it appears that the last words were intended to be “the interaction between PD-1 and PD-L2.”  Appropriate correction or clarification is required.



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 7 and 8 are indefinite as being dependent on canceled claims.  Applicant may cancel the claims, rewrite the claims in independent form to include the relevant limitations of base claims, or amend the claims to depend on other pending claims.
It appears that claim 7 was intended to depend on claim 1, which dependence is provisionally assumed for examination purposes.

(ii) Claim 11 is indefinite because it depends on itself.
It appears that claim 11 was intended to depend on claim 1, which dependence is provisionally assumed for examination purposes.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





7. Claims 1, 5-8, 11, 19-22, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Woolf et al. (US 2006/0063208; see entire document) and Korman et al. (US 2009/0217401; see entire document).

Claims 1 and 7 (the latter being provisionally assumed to depend on claim 1 – see section 4(i) above) encompass an embodiment directed to:
a method of treating a subject having cancer comprising administering to the subject a combination of an anti-RGMb antibody and an antPD-1 antibody,
wherein the combination selectively inhibits or blocks the expression or activity of RGMb and PD-1, and
wherein an antibody of the combination is conjugated to a cytotoxic agent. 

Woolf teaches that anti-DRAGON antibodies covalently linked to a cytotoxic moiety can be used to treat cancer (e.g. [0015]).  One of skill in the art is aware that DRAGON (DRG11-Responsive Axonal Guidance and Outgrowth of Neurite) is an art-recognized synonym of RGMb (Repulsive Guidance Molecule b).  The skilled artisan would also recognize that an anti-RGMb antibody conjugated to a cytotoxic agent would kill RGMb expressing cells, thereby inhibiting the expression and activity of RGMb.

Korman teaches and claims a method of inhibiting growth of tumor cells in a subject comprising administering to a subject an anti-PD-1 antibody which increases T- and IL-2 a Mixed Lymphocyte Reaction (MLR) assay (e.g. claims 1 and 64).  A person of skill in the art is aware that the above functional properties are attributable to inhibition of PD-1 activity by the antagonistic antibody.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a cytotoxin-conjugated anti-RGMb antibody with an antagonistic anti-PD-1 antibody for the purpose of treating cancer.  The motivation for combining the antibodies would have been provided by the art-recognized need to improve cancer outcomes, and the expectation of success would have been provided by the teachings that each antibody is useful for treating cancer.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 11 is included in the rejection, because antagonistic anti-PD-1 antibodies block at least the interaction between PD-1 and PD-L1.  Claim 20 is included, because reduction of T cell exhaustion is an intrinsic property of antagonistic anti-PD-1 antibodies.  Claims 21 and 22 are included, because Korman teaches administration of additional immunopotentiating agents (e.g. claim 69).


8. Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644